Exhibit 10a

EMPLOYMENT AGREEMENT

(Robert P. Gannon)



This Employment Agreement (this "Agreement") is entered into as of July 2, 2002,
by and between Touch America Holdings, Inc., a Delaware corporation (the
"Company"), and Robert P. Gannon, an individual resident of the State of Montana
("Executive"). The Company and Executive agree as follows:

 1.  Employment. The Company hereby employs Executive, and Executive accepts
     such employment and agrees to perform services for the Company (and any
     affiliate of the Company), upon the terms and conditions set forth in this
     Agreement.
 2.  Positions and Duties. Subject to the provisions of Section 10 of this
     Agreement, during Executive's employment hereunder, he shall serve as the
     Company's Chief Executive Officer, and shall perform such employment duties
     as are customarily required of and given to a Chief Executive Officer and
     such other duties and responsibilities as the Board of Directors of the
     Company (the "Board of Directors") shall assign to him from time to time.
     Executive shall report directly to the Board of Directors. In addition,
     during the term of this Agreement, Executive agrees to continue to serve as
     a member and Chairman of the Board of Directors. Executive shall receive no
     additional compensation for serving on the Board of Directors. The parties
     acknowledge that Executive currently holds both the titles of Chairman of
     the Board of Directors and Chief Executive Officer. Upon termination of
     Executive's employment, for whatever reason, Executive agrees to resign
     immediately from the Board o f Directors, if requested by the Company.

     Executive agrees to serve the Company faithfully and to the best of his
     ability and to devote substantially his full time, attention and efforts to
     the business and affairs of the Company during the term of his employment.
     Executive agrees that, during the term of this Agreement, he will not
     render or perform any services for any other corporation, firm, entity or
     person which are inconsistent with the provisions of this Agreement or
     which would otherwise impair Executive's ability to perform his duties
     hereunder, except that Executive shall be entitled to be engaged in the
     following activities (and shall be entitled to retain any and all the
     economic benefits thereof including fees paid in connection therewith): (i)
     with express authorization of the Board of Directors, serve on for profit
     corporations' or businesses' boards or committees which corporations or
     businesses are not in competition with the business of the Company; (ii)
     serve on civic, religious, educational and/or charitable boards or commit
     tees; (iii) deliver lectures, fulfill speaking engagements or teach on a
     part-time basis at educational institutions; and (iv) make investments in
     businesses or enterprises and manage his personal investments; provided,
     however, that Executive may not engage in any of the activities described
     in (i) - (iv) above to the extent such activities do not comply with the
     Company's Code of Business Conduct applicable to employees of the Company
     and its subsidiaries. The Company acknowledges that it has, under the terms
     and conditions set forth in this paragraph, approved Executive to serve as
     a director of Infrastrux Group, Inc. and Riverstone Holdings, LLC, both of
     which are for profit corporations.

 3.  Term. Unless terminated at an earlier date in accordance with Section 5 of
     this Agreement, the term of this Agreement shall be effective as of April
     1, 2002 and continue until April 1, 2005 (the "Term").
 4.  Compensation. As compensation for all services to be rendered by Executive
     under this Agreement, the Company shall pay to Executive the following:
      1. Base Salary. The Company shall pay to Executive an annual base salary
         of $515,000, beginning as of the effective date of this Agreement, less
         legally required deductions and authorized withholdings, payable in
         periodic installments in accordance with the standard payroll practices
         of the Company in effect from time to time. Executive shall be eligible
         for annual salary increases which shall be determined by the Board of
         Directors in its sole discretion, provided that the base salary may not
         be reduced at any time. The Board of Directors, or an appropriate
         committee thereof, shall review Executive's annual base salary at such
         time as it reviews annual base salary of the other senior executives of
         the Company.
      2. Annual Incentive Bonus. In addition to the annual base salary provided
         in Section 4.01, Executive shall be eligible to participate in an
         annual bonus program consistent with that in place for other senior
         executives of the Company pursuant to which Executive's annual target
         bonus shall be equal to 100% of his then annual base salary (the
         "Annual Incentive Bonus"). The award of any Annual Incentive Bonus to
         Executive shall be approved by the Board of Directors, or an
         appropriate committee thereof, in accordance with the practice of the
         Board of Directors relating to the incentive compensation program of
         the Company. The Annual Incentive Bonus shall be paid to Executive,
         less legally required deductions and authorized withholdings, in the
         same form and manner and at or around the same time as such annual
         bonus payments are made to other senior executives of the Company.
      3. Stock Options. Executive shall receive a grant of 400,000 non-qualified
         stock options pursuant to the Company's stock option plan upon
         execution of this Agreement in accordance with the terms and conditions
         of a stock option agreement to be entered into between the Company and
         Executive. In addition, Executive shall receive an additional grant of
         350,000 non-qualified stock options pursuant to the Company's stock
         option plan on the date which is one year from the date of this
         Agreement (or such later date in the event the Company does not then
         have a sufficient number of shares of its common stock available for
         issuance pursuant to stock options under its stock option plans) in
         accordance with the terms and conditions of a stock option agreement to
         be entered into between the Company and Executive at that time. A
         summary of the principal terms of the stock option agreements are
         included as Exhibit A to this Agreement, which terms shall be
         superceded in all respects upon execution of the stock option
         agreements by Executive and the Company.
      4. Participation in Benefit Plans. Executive shall be entitled to
         participate in all employee benefit plans or programs of the Company to
         the extent that his position, title, tenure, salary, health, and other
         qualifications make him eligible to participate. Executive's
         participation in any such plan or program shall be subject to the
         provisions, rules, and regulations applicable thereto, as the same may
         be amended from time to time. The Company does not guarantee the
         adoption or continuance of any particular employee benefit plan or
         program, and nothing in this Agreement is intended to, or shall in any
         way restrict the right of the Company to, amend, modify or terminate
         any of its benefit plans or programs during the term of Executive's
         employment.
      5. Retirement. Except as otherwise provided in this Agreement, if
         Executive fulfills the terms and conditions of this Agreement
         throughout the Term, and thereafter retires from the Company, he will
         be deemed, for purposes of the Company's Benefit Restoration Plan, to
         have attained 30 years of service for the Company and to be 62 years of
         age. The parties agree that the intent of this Section 4.05 is to
         deliver to Executive a lump sum or periodic payment equivalent to what
         Executive would have received if he had worked until age 62 and
         attained 30 years of continuous service with the Company. The Company's
         obligation under this Section 4.05 may be satisfied by periodic
         payments or by the payment of a lump sum amount in an amount sufficient
         to satisfy the purpose of this Section on a net present value basis, as
         determined in the sole discretion of the Board of Directors and in
         accordance with the terms and conditions of the Benefit Restoration
         Plan.
      6. Expenses. The Company shall pay or reimburse Executive for all
         reasonable and necessary out-of-pocket expenses incurred by him in the
         performance of his duties under this Agreement, subject to Executive's
         timely submission of acceptable documentation of such expenses in
         accordance with the Company's normal policies for expense verification.

 5.  Termination.
      1. Termination Due to Executive's Death or Disability. Executive's
         employment pursuant to this Agreement shall terminate automatically
         prior to the expiration of the Term upon Executive's death or
         Disability (as hereinafter defined). For purposes of this Section,
         "Disability" shall mean a physical or mental impairment of Executive
         which results in Executive's inability to perform one or more of the
         essential functions of Executive's position, for a period of 120 days
         during any 12 consecutive month period, with or without reasonable
         accommodation, provided Executive has exhausted Executive's entitlement
         to any applicable leave, if Executive desires to take such leave and
         satisfies all eligibility requirements for such leave.
     
         In the event that Executive's employment terminates due to Executive's
         death or Disability, Executive or Executive's estate shall be entitled
         to receive, in addition to any life insurance or Disability payment,
         the following:
     
         (i) Executive's base salary (at the rate then in effect at the time of
         such termination) he had earned through the date of Executive's death
         or Disability;
     
         (ii) an additional amount equal to six months of his then base salary;
     
         (iii) an amount representing any Annual Incentive Bonus, otherwise
         payable with respect to the year in which Executive's employment is
         terminated, determined by multiplying the Annual Incentive Bonus by a
         fraction the numerator of which is the number of days elapsed in such
         year as of the termination date and the denominator of which is 365
         (the "Earned Annual Bonus);
     
         (iv) any deferred compensation (including, without limitation, interest
         or other credits in the deferred amounts) and any accrued vacation pay,
         provided that any deferred compensation shall be paid in accordance
         with the terms and conditions of the specific plans or policies of the
         Company;
     
         (v) any other compensation and benefits as may be payable in accordance
         with the terms and conditions of any applicable plans or programs of
         the Company; and
     
         (vi) the benefits payable to Executive under Section 4.05 of this
         Agreement as if Executive had met the conditions of that section.
     
      2. Termination by the Company for Cause. Executive's employment pursuant
         to this Agreement shall terminate prior to the expiration of the Term
         in the event that the Board of Directors shall reasonably determine
         that there is "Cause" to terminate Executive's employment, which shall
         be defined as any of the following:
     
         (i) Executive's material breach of this Agreement;
     
         (ii) Executive's conviction, or the entry of a plea of guilty or nolo
         contendere by Executive, of any crime involving moral turpitude or any
         felony;
     
         (iii) any act or acts of Executive constituting willful misconduct in
         connection with his employment with the Company;
     
         (iv) Executive's breach of any fiduciary duty to the Company during the
         term of this Agreement;
     
         (v) Executive's failure to make reasonable efforts to carry out any
         reasonable directive of the Board of Directors;
     
         (vi) Executive's embezzlement of funds of the Company; or
     
         (vii) any failure by Executive to comply with the material provisions
         of the Company's Code of Business Conduct, or the material provisions
         of the policies of the Company.
     
         With respect to any of the matters set forth in Section 5.02(i), (iv),
         (v) and (vii), prior to any termination of Executive's employment, the
         Board of Directors shall give Executive written notification of the
         breach, and Executive shall be given a reasonable opportunity to cure
         the breach for a period of no more than 20 days. In the event of a
         termination for Cause under this Section 5.02, Executive shall not be
         entitled to receive any further compensation under the provisions of
         this Agreement, with the exception of his base salary earned up to the
         date of termination.
     
      3. Termination by the Company without Cause. The Company may terminate
         Executive's employment at any time prior to the expiration of the Term
         for any reason, and without notice.
     
         In the event of termination without Cause under this Section 5.03, the
         Company will pay to and Executive shall be entitled to receive the
         following:
     
         (i) the lesser of 24 months of Executive's base salary (at the rate
         then in effect at the time of such termination) or his base salary for
         the remainder of the Term;
     
         (ii) the Earned Annual Bonus, if any;
     
         (iii) any deferred compensation (including, without limitation,
         interest or other credits in the deferred amounts) and any accrued
         vacation pay, provided that any deferred compensation shall be paid in
         accordance with the terms and conditions of the specific plans or
         policies of the Company;
     
         (iv) continuation until Executive attains age 62 of the medical,
         dental, vision and life insurance benefits of Executive generally
         provided to senior executives of the Company (or the Company shall
         provide the economic equivalent thereof); provided, however, that if
         Executive obtains new employment and such employment makes Executive
         eligible for health and welfare benefits, then the Company shall have
         no further obligations to provide such benefits to Executive, except
         for those benefits that Executive continues to be legally and
         contractually eligible to receive in accordance with the Company's
         benefit plans or programs; and
     
         (v) the benefits payable to Executive under Section 4.05 of this
         Agreement as if Executive had met the conditions of that section.
     
         Executive shall only be entitled to the compensation contemplated by
         this Section 5.03 if Executive signs a general release of claims in a
         form acceptable to the Company. If Executive does not sign such a
         general release of claims, Executive shall not be entitled to receive
         any further compensation under the provisions of this Agreement after
         the date of termination. Any payment made under this Section 5.03 will
         be paid according to the Company's normal payroll schedule and policies
         (including, without limitation, payment in periodic installments).
     
      4. Termination by Executive.
          1. Termination by Executive other than for Good Reason. In addition to
             termination by Executive under Section 5.04.2 of this Agreement,
             Executive may terminate his employment at any time during the term
             of this Agreement by giving 90 days' written notice thereof to the
             Board of Directors. In the event of termination by Executive under
             this Section 5.04.1, the Company may at its option elect to have
             Executive cease to provide services immediately, provided that
             during such 90-day notice period Executive shall only be entitled
             to continue to receive his base salary pursuant to Section 4.01.
             Executive shall not be entitled to receive any further compensation
             under the provisions of this Agreement, with the exception of his
             base salary earned prior to the date of termination of his
             employment.
          2. Termination by Executive for Good Reason. At any time prior to a
             "Change in Control" (as defined below) of the Company, Executive
             may terminate his employment by giving 30 days' written notice
             thereof to the Board of Directors following the occurrence of a
             material breach of this Agreement by the Company, provided the
             Company shall have a reasonable time, not to exceed 20 days in any
             event, after the receipt of such notice in which to cure the breach
             specified in such notice. At any time following a Change in Control
             of the Company, Executive may terminate his employment by giving 30
             days' written notice thereof to the Board of Directors following
             the occurrence of any of the following events (without Executive's
             prior written consent), provided that the Company shall have a
             reasonable time, not to exceed 20 days in any event, after the
             receipt of such notice in which to cure the conduct or cause
             specified in such notice: (a) a material reduction in Executive's
             positions, duties and responsibilities with the Company from those
             in effect immediately prior to the Change in Control; provided the
             election of a new Chief Executive Officer or Chairman of the Board
             of Directors, as provided in Section 10 of this Agreement, shall
             not be considered a material reduction for purposes of this
             subsection (a); (b) the reduction by the Company in Executive's
             rate of annual base salary as in effect immediately prior to the
             Change in Control; (c) a material reduction in the benefits or
             vacation time which had theretofore been provided to Executive
             other than as a part of an overall program applied uniformly and
             with equitable effect to all members of the senior management of
             the Company; (d) the relocation of the office or place where
             Executive normally reports for work to a location more than fifty
             (50) miles distant from the location where Executive normally
             reported for work immediately prior to the Change in Control; or
             (e) the failure by the Company to obtain a satisfactory agreement
             fro m any successor to assume and agree to perform the Company's
             obligations under this Agreement.
         
             In the event of termination for Good Reason under this Section
             5.04.2 or by Executive pursuant to Section 10 of this Agreement,
             the Company shall pay to and Executive shall be entitled to receive
             the same compensation and benefits as if Executive had been
             terminated without Cause under Section 5.03 of this Agreement.
             Executive shall only be entitled to such compensation and benefits
             if Executive signs a general release of claims in a form acceptable
             to the Company. If Executive does not sign such a general release
             of claims, Executive shall not be entitled to receive any further
             compensation under the provisions of this Agreement after the date
             of termination. Any payment made under this Section 5.04.2 will be
             paid according to the Company's normal payroll schedule and
             policies (including, without limitation, payment in periodic
             installments).
         
          3. Definitions. For purposes of this Agreement:
     
         (i) "Change in Control" means and shall be deemed to occur if:
     
         (A) there occurs a reorganization, merger or consolidation of the
         Company, other than a reorganization, merger or consolidation with
         respect to which all or substantially all of the individuals and
         entities who were "beneficial owners" (as defined in Rule 13d-3 under
         the Securities Exchange Act of 1934, as amended (the "Exchange Act"),
         immediately prior to such reorganization, merger or consolidation, of
         the combined voting power of the Company's then outstanding securities
         beneficially own, directly or indirectly, immediately after any such
         reorganization, merger or consolidation, more than 50% of the combined
         voting power of the securities of the corporation resulting from such
         reorganization, merger or consolidation in substantially the same
         proportions as their respective ownership, immediately prior to any
         such reorganization, merger or consolidation, of the combined voting
         power of the Company's securities;
     
         (B) there occurs the sale, exchange, transfer or other disposition of
         shares of stock of the Company (or shares of the stock of any "Person"
         (as defined below) that is a stockholder of the Company) in one or more
         transactions, related or unrelated, to one or more Persons if, as a
         result of such transactions, any Person is or becomes the beneficial
         owner directly or indirectly, of securities of the Company (not
         including in the securities beneficially owned by such Person(s) any
         securities acquired directly from the Company) representing more than
         50% of the combined voting power of the then outstanding stock of the
         Company;
     
         (C) the individuals who, as of the date of this Agreement, constitute
         the Board of Directors (the "Incumbent Board") cease for any reason to
         constitute at least a majority of the Board of Directors; provided,
         however, that if either the election of any new director or the
         nomination for election of any new director by the Company's
         stockholders was approved by a vote of at least a majority of the
         Incumbent Board, such new director shall be considered as a member of
         the Incumbent Board; provided, further, however, that no individual
         shall be considered a member of the Incumbent Board if such individual
         initially assumed office as a result of an actual or threatened
         election contest or other actual or threatened solicitation of proxies
         or consents by or on behalf of a Person other than the Incumbent Board
         including by reason of any agreement intended to avoid or settle any
         election or proxy contest; or
     
         (D) there occurs the sale of all or substantially all the assets of the
         Company other than a sale in which all or substantially all of the
         individuals and entities who were beneficial owners immediately prior
         to such sale, of the combined voting power of the Company's then
         outstanding securities beneficially own, directly or indirectly,
         immediately after any such sale, more than 50% of the combined voting
         power of the Company's then outstanding securities after such sale.
     
         Notwithstanding the foregoing, a Change in Control shall not include
         any event, circumstance or transaction which results from the action of
         any Person or group of Persons which includes, is directly affiliated
         with or is wholly or partly controlled by one or more executive
         officers of the Company and in which Executive actively participates.
     
         (ii) "Person" shall mean and include any individual, corporation,
         partnership, group, association or other "person," as such term is used
         in Section 3(a)(9) of the Exchange Act, as modified and used in
         Sections 13(d) and 14(d) thereof, other than (a) the Company, or any
         subsidiary of the Company, (b) any trustee or other fiduciary holding
         securities under any employee benefit plan(s) sponsored by the Company
         or any such subsidiary, (c) an underwriter temporarily holding
         securities pursuant to an offering of such securities, or (d) a
         corporation owned, directly or indirectly, by the stockholders of the
         Company in substantially the same character and proportions as their
         ownership of stock of the Company.
     
      5. Effect of Termination.
          1. Survival of Provisions. Notwithstanding the expiration of this
             Agreement under Section 3, or any termination of Executive's
             employment with the Company pursuant to this Section 5, Executive,
             in consideration of Executive's employment hereunder to the date of
             such termination or expiration, shall remain bound by the
             provisions of this Agreement which specifically relate to periods,
             activities or obligations upon or subsequent to the termination of
             Executive's employment, including, but not limited to, the
             provisions of Sections 6, 7, 8 and 9.
          2. Termination Due to Expiration of the Agreement. In the event that
             Executive's employment terminates due to the expiration of this
             Agreement, Executive shall not be entitled to any further
             compensation under the provisions of this Agreement, except as
             follows: (a) Executive shall be entitled to the base salary he has
             earned through the date of expiration of this Agreement; and (b)
             for the year in which the expiration of this Agreement occurs, the
             Company may, in its discretion, pay Executive a prorated amount
             related to any Annual Incentive Bonus he may have been eligible to
             receive in that year.
          3. Payment. Except as otherwise provided in this Agreement, any
             payments to which Executive shall be entitled, including, without
             limitation, any economic equivalent of any benefit, shall be made
             as promptly as possible following the date of termination in
             accordance with the terms of this Agreement. If the amount of any
             payment due to Executive cannot be finally determined within 90
             days after the date of termination, such amount shall be estimated
             on a good faith basis by the Company and the estimated amount shall
             be paid no later than 90 days after such date of termination. As
             soon as practicable thereafter, the final determination of the
             amount due shall be made and any adjustment requiring a payment to
             or from Executive shall be made.

 6.  Return of Proprietary Property. Executive agrees that all property in
     Executive's possession or Executive's control and belonging to the Company,
     including without limitation all documents, reports, manuals, memoranda,
     customer lists, computer equipment, credit cards, keys, access cards, and
     all other property relating in any way to the business of the Company are
     the exclusive property of the Company, even if Executive authored, created,
     or assisted in authoring or creating such property. Executive shall return
     to the Company all such documents and property which are in Executive's
     possession or under Executive's control immediately upon termination of
     employment or at such earlier time as the Company may request.
 7.  Restrictive Covenants.
      1. Noncompetition. In consideration of Executive's employment hereunder,
         Executive agrees that, during the "Restricted Period" (as hereinafter
         defined), Executive shall not, directly or indirectly, engage in any
         business activities that are competitive with the business of the
         Company, i.e. in any business that involves the telecommunications
         business, in any manner or capacity (e.g., as an advisor, principal,
         agent, partner, officer, director, shareholder, employee, member of any
         association or otherwise) within any market that the Company operates
         during the Restricted Period or has plans to enter at the time of the
         termination of Executive's employment. As used herein, "Restricted
         Period" shall mean the period between the date hereof and 12 months
         after the termination of Executive's employment with the Company (for
         whatever reason, and whether such termination is occasioned by
         Executive or the Company). Notwithstanding the foregoing, ownership by
         Executive as a p assive investment of less than 1% of the outstanding
         shares of capital stock of any publicly traded corporation shall not
         constitute a breach of this Section 7.01.
      2. Non-solicitation; Non-interference. During the Restricted Period,
         Executive shall not (a) induce or attempt to induce any employee of the
         Company to leave the employ of the Company, or in any way interfere
         adversely with the relationship between any such employee and the
         Company; (b) induce or attempt to induce any employee of the Company to
         work for, render services to, provide advice to, or supply confidential
         business information or trade secrets of the Company to, any third
         person, firm or corporation; (c) employ, or otherwise pay for services
         rendered by, any individual who has been an employee of the Company at
         any time during the nine months preceding such employment or other
         engagement by Executive in any business enterprise with which Executive
         may be associated, connected or affiliated; or (d) induce or attempt to
         induce any customer, supplier, licensee, licensor or other business
         relation of the Company to cease doing business with the Company or in
         any way interfere with th e relationship between any such customer,
         supplier, licensee, licensor or other business relation and the
         Company.
      3. Indirect Competition or Solicitation. Executive agrees that, during the
         Restricted Period, Executive will not, directly or indirectly, assist,
         solicit or encourage any other person in carrying out, directly or
         indirectly, any activity that would be prohibited by the provisions of
         this Section 7 if such activity were carried out by Executive, either
         directly or indirectly.
      4. Notification of Employment. If at any time during the Restricted Period
         Executive accepts new employment or becomes affiliated with a third
         party, Executive shall immediately notify the Company of the identity
         and business of the new employer or affiliation. Without limiting the
         foregoing, Executive's obligation to give notice under this Section
         7.04 shall apply to any business ventures in which Executive proposes
         to engage even if not with a third-party employer (such as, without
         limitation, a joint venture, partnership or sole proprietorship).
         Executive hereby consents to the Company's notification to any such new
         employer or business venture of the terms of this Agreement.
      5. Mutual Non-disparagement. During the Restricted Period, Executive
         agrees not to make any statements, whether written or oral, or engage
         in any activity which is detrimental to the name and/or reputation of
         the Company, nor make any disparaging comments concerning the Company,
         including without limitation its products, plans, operations or its
         officers, directors, employees or stockholders. The Company agrees
         that, during the Restricted Period, neither the Board of Directors nor
         any individual member thereof, or any Company officer, shall make any
         disparaging comments, whether written or oral, concerning Executive, to
         any third party.

 8.  Confidential Information. Except as permitted or directed by the Board of
     Directors, during the time Executive is employed by the Company or at any
     time thereafter, Executive shall not divulge, furnish, or make accessible
     to anyone or use in any way (other than in the ordinary course of the
     business of the Company) any confidential information of the Company,
     whether developed by himself or by others. Such confidential information
     encompassed by this Section 8 includes, but is not limited to, the
     Company's customer and supplier lists, business plans, and financial,
     marketing, and personnel information. Executive agrees to refrain from any
     acts or omissions that would reduce the value of any confidential
     information to the Company, both during his employment hereunder and at any
     time after the termination of his employment. Executive's obligations of
     confidentiality under this Section 8 shall not apply to any information
     that is now published publicly or that subsequently becomes pub licly
     known, other than as a direct or indirect result of the breach of this
     Agreement by Executive.
 9.  Intellectual Property and Related Matters. Executive agrees to promptly
     disclose in writing to the Company complete information concerning each and
     every invention, discovery, improvement, device, design, process, or
     product made, developed, perfected, devised, conceived or first reduced to
     practice by Executive, either solely or in collaboration with others,
     during Executive's term of employment by the Company, or within six months
     thereafter, relating to the business, products, practices or techniques of
     the Company (hereinafter referred to as "Developments"). Executive, to the
     extent that Executive has the legal right to do so, hereby acknowledges
     that any and all of said Developments are the property of the Company and
     hereby assigns and agrees to assign to the Company any and all of
     Executive's right, title and interest in and to any and all of such
     Developments.
 10. Succession. The Board of Directors acknowledges that Executive has informed
     it that he would like to retire upon expiration of the Term. Executive
     acknowledges that it is in the best interest of the Company for the Board
     of Directors to have Executive's successor chosen and in place prior to the
     expiration of the Term and Executive's retirement. The Company and
     Executive mutually agree that at any time after December 31, 2003, the
     Company may appoint a successor Chief Executive Officer and/or Chairman of
     the Board of Directors and such appointment shall not constitute a breach
     by the Company of any of its obligations to Executive under this Agreement
     and shall give Executive no right to terminate this Agreement except as
     provided in Section 5.04.1 of this Agreement. Notwithstanding the
     foregoing, if the Company shall appoint a successor Chief Executive Officer
     and/or Chairman of the Board prior to January 1, 2004, Executive shall have
     the right to terminate his employment with the Company by giving 30 days'
     written notice thereof to the Board of Directors. If Executive terminates
     his employment pursuant to this Section 10 because a successor Chief
     Executive Officer and/or Chairman of the Board of Directors has been
     appointed prior to January 1, 2004, he shall be entitled to receive the
     same compensation and benefits as if he had terminated his employment for
     Good Reason under Section 5.04.2 of this Agreement.

     If a successor (whether then a current employee of the Company or its
     subsidiaries or not) to Executive as Chief Executive Officer of Company is
     identified by Executive and approved by the Board of Directors by December
     31, 2003, Executive shall be entitled to receive (i) a cash payment of
     $100,000, less legally required deductions and authorized withholdings, and
     (ii) a two-year consulting agreement with Company commencing as of the
     expiration of the Term. The consulting agreement shall provide, among other
     things, that (i) Executive receive a consulting payment of $100,000 per
     year, less legally required deductions, and (ii) Executive's obligations
     under Sections 7, 8 and 9 of this Agreement shall continue in effect
     throughout the term of the consulting agreement.

 11. Tax Consequences; Withholding. Executive acknowledges and agrees that the
     Company has made no representations or warranties with respect to the tax
     consequences of any of the payments provided by the Company to Executive
     under the terms of this Agreement, and that Executive is solely responsible
     for his compliance with any and all laws applicable to such payments. The
     Company may take such action as it deems appropriate to insure that all
     applicable federal, state, city and other payroll, withholding, income or
     other taxes ("Taxes") arising from any compensation, benefits or any other
     payments made pursuant to this Agreement, are withheld or collected from
     Executive.
 12. Assignment. The rights and obligations of the Company under this Agreement
     shall inure to the benefit of and shall be binding upon the successors and
     assigns of the Company. Executive may not assign this Agreement or any
     rights hereunder. Any purported or attempted assignment or transfer by
     Executive of this Agreement or any of Executive's duties, responsibilities,
     or obligations hereunder shall be void.
 13. Notices. For purposes of this Agreement, notices provided in this Agreement
     shall be in writing and shall be deemed to have been given when personally
     served or mailed by United States registered or certified mail, return
     receipt requested, postage prepaid, or sent via a recognized overnight
     courier, to the last known residence address of Executive or, in the case
     of the Company, to its principal office to the attention of the Board of
     Directors, or to such other address as either party may have furnished to
     the other in writing in accordance herewith, except that notice of change
     of address shall be effective only upon receipt.
 14. Governing Law, Construction and Severability. This Agreement is made under
     and shall be governed by and construed in accordance with the laws of the
     State of Montana, without regard to principles of conflicts of laws. In the
     event any provision of this Agreement (or portion thereof) shall be held
     illegal or invalid for any reason, said illegality or invalidity will not
     in any way affect the legality or validity of any other provision (or
     portion thereof) of this Agreement. To the extent any provision (or portion
     thereof) of this Agreement shall be determined to be invalid or
     unenforceable in any jurisdiction, such provision (or portion thereof)
     shall be deemed to be deleted from this Agreement as to such jurisdiction
     only, and the validity and enforceability of the remainder of such
     provision and of this Agreement shall be unaffected. In furtherance of and
     not in limitation of the foregoing, Executive expressly agrees that, should
     the duration of or geographical extent of, or busine ss activities covered
     by, any provision of this Agreement be in excess of that which is valid or
     enforceable under applicable law in a given jurisdiction, then such
     provision, as to such jurisdiction only, shall be construed to cover only
     that duration, extent or activities that may validly or enforceably be
     covered. Executive acknowledges the uncertainty of the law in this respect
     and expressly stipulates that this Agreement shall be construed in a manner
     that renders its provisions valid and enforceable to the maximum extent
     (not exceeding its express terms) possible under applicable law in each
     applicable jurisdiction. Nothing in the Section 14 is intended to grant to
     the Company the right to invalidate this Agreement under Montana Code
     Annotated Section 28-2-722.
 15. Company Remedies. Executive acknowledges that the remedy at law for any
     breach of any of the provisions of Sections 7, 8 or 9 will be inadequate,
     and that the Company shall be entitled, in addition to any remedy at law or
     in equity, to preliminary and permanent injunctive relief and specific
     performance.
 16. Entire Agreement. This Agreement and the other agreements referenced herein
     set forth the entire agreement between the Company and Executive with
     respect to his employment by the Company and there are no undertakings,
     covenants, or commitments other than as set forth herein. This Agreement
     may not be altered or amended, except by a writing executed by the party
     against whom such alteration or amendment is to be enforced. This Agreement
     supersedes, terminates, replaces, and supplants any and all prior
     understandings or agreements between the parties relating in any way to the
     hiring or employment of Executive by the Company and the subjects covered
     in this Agreement.
 17. Waivers. No failure on the part of either party to exercise, and no delay
     in exercising, any right or remedy hereunder shall operate as a waiver
     thereof; nor shall any single or partial exercise of any right or remedy
     hereunder preclude any other or further exercise thereof, or the exercise
     of any other right or remedy granted hereby or by any related document or
     by law. No single or partial waiver of rights or remedies hereunder, nor
     any course of conduct of the parties, shall be construed as a waiver of
     rights or remedies by either party (other than as expressly and
     specifically waived).
 18. Arbitration. Subject to the provisions of Section 15, any dispute arising
     out of or relating to this Agreement or the alleged breach of it, or the
     making of this Agreement, including claims of fraud in the inducement, or
     any dispute arising from or related in any way to Executive's employment,
     including any statutory or tort claims, shall be discussed between the
     disputing parties in a good faith effort to arrive at a mutual settlement
     of any such controversy. If such dispute cannot be resolved, such dispute
     shall be settled by binding arbitration, subject to the provisions of
     Section 15. Judgment upon the award rendered by the arbitrator may be
     entered in any court having jurisdiction thereof. The arbitrator shall be a
     retired state or federal judge or an attorney who has practiced business or
     employment law for at least 10 years. If the parties cannot agree on an
     arbitrator within 60 days of the date either party demands arbitration,
     either party may request that the State Distri ct Court in Butte-Silver Bow
     County, Montana, select an arbitrator within 30 days of the request.
     Arbitration will be conducted pursuant to the provisions of this Agreement
     and the Montana Uniform Arbitration Act. The arbitrator shall have the
     authority to award to the prevailing party any remedy or relief that a
     court of the State of Montana could order or grant, including costs and
     attorneys' fees. The costs of the arbitrator and any arbitration fees shall
     be shared equally by the parties. Unless otherwise agreed by the parties,
     the place of any arbitration proceedings shall be Butte, Montana.

IN WITNESS WHEREOF, the parties have signed this Agreement.

TOUCH AMERICA HOLDINGS, INC.

 

By____________________________________
Its__________________________________

 

ROBERT P. GANNON

______________________________________
Robert P. Gannon



Exhibit A

The principal terms of the stock option grants to be made by the Company to
Executive as contemplated by Section 4.03 of the Agreement are:

1. a ten-year term commencing as of the respective dates of grant (the "Option
Terms").

2. a per-share exercise price equal to the fair market value (as defined in the
Company's stock option plan) of the Common Stock on the respective dates of
grant.

3. Subject to paragraph 4 below and so long as Executive remains an employee of
the Company (a) the options granted as of the date of the Agreement shall vest
as follows: (i) 25% as of the date which is one year from the date of grant;
(ii) 25% as of the date which is two years from the date of grant; and (iii) 50%
at the end of the term of the Agreement and (b) the options granted on the first
anniversary of the date of the Agreement shall vest as follows: (i) 50% as of
the date which is one year from the date of grant and (ii) 50% at the end of the
term of the Agreement.

4. Notwithstanding paragraph 3 above, the Options that have then been granted
shall become fully vested if (i) Executive's employment with the Company (or any
successor company or affiliated entity with which Executive is then employed) is
terminated by the Company or such other employer without Cause (as defined in
the Agreement), (ii) Executive's employment with the Company (or any successor
company or affiliated entity with which Executive is then employed) is
terminated by Executive for Good Reason (as defined in the Agreement) or (iii)
upon Executive's death or Disability (as defined in the Agreement).

5. The vested portion of the Options will be exercisable in whole or in part at
any time prior to the termination of the respective Option Terms, except that if
Executive dies or becomes disabled, the vested portion or the Options will be
exercisable in whole or part at any time prior to the date which is 3 years from
such death or disability, but in no event beyond the respective Option Terms.

6. The Options will terminate at the first to occur of the following: (i) 5:00
p.m. on the tenth anniversary of the respective grants or (ii) immediately if
Executive's employment with the Company has been terminated for Cause.

7. An Option may be exercised only by Executive or, in the event of the legal
disability or death of Executive, by Executive's legal guardian, personal
representative or heir throughout the remainder of the respective Option Terms.

8. Violation of the non-compete covenant contained in the Agreement would result
in forfeiture of the Options, whether vested or unvested.